DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 17/112,232
Patent 10860070
1. A wearable component configured to be worn on a head of a user, the wearable component comprising: a wearable support; an electronic component in thermal communication with the wearable support; and a thermal management structure in thermal communication with the electronic component, the thermal management structure configured to transfer heat from 
A wearable component configured to be worn on a head of a user, the wearable component including a user surface configured to face the head of the user when worn by the user and an outside surface opposite the user surface and spaced from the user surface along a first direction non-parallel to the user surface, the outside surface configured to face away from the head of the user when worn by the user, the wearable component comprising: a wearable support comprising: a mechanical structure extending along the user surface; an outer shell comprising at least one planar layer coupled to and disposed over the mechanical structure such that at least a portion of the mechanical structure is disposed between the user surface and the outer shell along the first direction; and at least a first thermal management structure in thermal communication with an electronic component, wherein the first thermal management structure comprises an elongate thermally conductive via structure having a proximal end mechanically coupled to or formed with the mechanical structure and a distal end opposite the proximal end, wherein the elongate thermally conductive via structure extends from the mechanical structure at least partially through a thickness of the outer shell along the first direction such that the first wherein the first thermal management structure is configured to conduct heat from the electronic component away from the user surface of the wearable component along the first direction towards the outside surface, and wherein the distal end of the elongate thermally conductive via structure is farther from the user surface of the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Between a wearable support  and a thermal management structure. therefor it is not clear how it is configured to the thermal management structure configured to transfer heat from the electronic component away from a user side of the wearable component. Further subject matter “thermal management structure configured to transfer heat from the electronic component away from a user side of the wearable component” is indefinite because it is not clear how the heat is transferred away? What components are involved? 
(Examiner’s note: dependent claims also contains similar subject matter e.g. claim 3 “the one or more grooves configured to control deflection of the mechanical structure.” it is not clear how grooves can control deflection?)

Claims 2-20 are rejected under 112(b), because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Nikkhoo (Nikkhoo) US 2016/0212887.
As per claim 1 Nikkhoo disclose;
A wearable component (Fig. 4-6) configured to be worn on a head of a user, the wearable component comprising:
a wearable support; 
an electronic component (14, 113, 136 etc.) in thermal communication with the wearable support (115 frame); and 
a thermal management structure (Fig. 5a 404 or 600) in thermal communication with the electronic component (136), the thermal management structure configured to transfer heat from the electronic component (136) away from a user side of the wearable component (Para 0124 and Fig. 4 and 5 item 404 or 600 takes heat away from eyes of wearer).

As per claim 2 Nikkhoo disclose;


As per claim 3 Nikkhoo disclose;
comprising one or more grooves (fig. 5A shows grooves in item 131 at edge 117) formed through at least a portion of a thickness of the mechanical structure (131), the one or more grooves configured to control deflection of the mechanical structure (0131).

As per claim 4 Nikkhoo disclose;
the thermal management structure (402, 600) comprises an outer shell (fig. 4 5 and 6 shows outer shell 402 600) coupled with the mechanical structure (131) such that the mechanical structure is between the user side (at eyes of user) of the wearable component and the outer shell structure (404 402), and wherein the mechanical structure (131) is configured to transfer heat from the electronic component to the outer shell.

As per claim 5 Nikkhoo disclose;
a thermally conductive via (Fig. 6A 404) extending from the mechanical structure (131) at least partially through a thickness of the outer shell (600).

As per claim 6 Nikkhoo disclose;


As per claim 7 Nikkhoo disclose;
the thermally conductive via (404) is coupled to or formed with the thermally conductive planar member (graphite layer), the thermally conductive via disposed non-parallel relative to the thermally conductive planar member (Fig. 6A ).

As per claim 8 Nikkhoo disclose;
the outer shell (600) comprises a laminate structure (Fig. 6B-6D).

As per claim 9 Nikkhoo disclose;
the laminate structure (600) comprises a plurality of alternating first (602, 604 etc.) and second layers (612, 614), the first layer having a higher thermal conductivity (Graphite) than the second layer (adhesive less conductivity).

As per claims 10-12 Nikkhoo disclose;
the first layer (602) comprises a reinforcement material (Graphite). -the reinforcement material comprises a fiber or fabric (Graphite fiber). - the first layer comprises carbon fiber (Graphite).

As per claims 13-15 Nikkhoo disclose;

- one or more thermally conductive components within the epoxy (Para 0080). - --- the one or more thermally conductive components comprises at least one of carbon nanotubes, graphene, or a metal (Para 0050 “Adding the carbon material to the material matrix prior to formation process for components 102,130,131 improves the thermal conductivity of each of the components”).

As per claim 16 Nikkhoo disclose;
the electronic component comprises at least one of a processor (Para 0034) and a camera (0033).

As per claim 17 Nikkhoo disclose;
the wearable component comprises an augmented reality device (Para 0001 “A see-through, mixed reality display device”).

As per claim 18 Nikkhoo disclose;
one or more electrical components embedded in the thermal management system (fig. 4 item 136 and Fig. 2A).

As per claim 19 Nikkhoo disclose;
the thermal management system does not include any fans (Fig. 4-6 no fans).

As per claim 20 Nikkhoo disclose;
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Huang 2015/0029661, also disclose inventive concept for portable and wearable devices is a good 103 reference, disclose graphite layers (101, 102, 104) and thermal conducting vias (item 118, 119) through layers to increase heat transfer away from electronics components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835